Citation Nr: 0700651	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-00 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraine 
headaches.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
spinal meningitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This case comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran's claims for service connection for migraine 
headaches and whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for spinal meningitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical evidence of hepatitis B.  

2.  Hypertension is not shown by competent medical evidence 
to be related to active service.  


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.102, 3.303, (2006).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this 
case was harmless error for the reasons specified below.  
See VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for hepatitis and hypertension was 
received in November 2002.  Prior to adjudication of the 
claim in March 2003, the RO, provided initial VA notice as 
it applies to the claims, in a November 2002 letter.  In 
this letter, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  He was sent additional VA notice in a March 2006 
letter.  The duty to assist letters specifically notified 
the veteran that VA would obtain all relevant evidence in 
the custody of a federal department or agency.  He was 
advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records, and examination reports.  There is no 
need for an examination in light of the evidence failing to 
show any evidence of hepatitis B, and with no evidence 
suggesting that the veteran had hypertension in service or 
within a year of discharge. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for his claim in the 
duty to assist letter dated in March 2006.  

Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases 
of the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

II.  Service Connection

Generally, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2006).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity 
provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as hypertension manifests 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).

The veteran claims entitlement to service connection for 
hepatitis B and hypertension.

Service medical records are silent for any evidence of 
hypertension in service, nor is there any evidence of 
hepatitis treated in service.  He was hospitalized in 
September 1954 for severe fronto-parietal headaches followed 
by several episodes of nausea and vomiting.  He had no 
significant respiratory, gastrointestinal or genitourinary 
symptoms.  His blood pressure was 110/68.  Following medical 
observation and testing that included a spinal tap, the 
impression was questionable mononucleosis.  A follow up a 
few days later in September 1954 indicated that the veteran 
was feeling well and that the whole episode could have been 
a migraine episode and unilateral headaches with vomiting.  
The spinal fluid labs showed only 2 leucocytes, 1 lymph and 
1 neutrofil.  Blood tests yielded a white blood count of 
16,000.  He was discharged to full duty a day later in 
September 1954 with no disease found.  

Post-service records from 1992 to 2001 reflect no evidence 
of any type of hepatitis.  A diagnosis of hypertension is 
not shown on a September 2000 annual screen and the veteran 
also showed a negative risk screen for hepatitis.  A 
December 2000 hypertension screen showed his blood pressure 
to be 126/78 and his hypertension screen was negative.  He 
did present with an abnormal electrocardiogram in April 2001 
with the pattern suggestive of right ventricular conduction 
delay.  Again his hepatitis screen was negative in April 
2001.  By June 2001, he was noted to be taking Lisinopril 
for his blood pressure.  In September 2001 he had an active 
diagnosis of hypertension, and was noted to have had 2 
recent primary care visits where his blood pressure was 
140/90 or higher.  However his September 2001 hepatitis 
screen was again negative.  

In October 2002 the veteran is noted to have received 
teaching about hepatitis C (not B) and recorded a hepatitis 
C risk factor.  He did not have an actual diagnosis of 
hepatitis of any sort in this record.  In October and 
November 2002 while being seen for his headaches, he gave a 
history of having hepatitis.  However there is no actual 
diagnosis of hepatitis in the medical records.  He also 
continued to be diagnosed with hypertension.  However none 
of the records showing treatment for hypertension contain 
any medical opinion linking the hypertension to his active 
service.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against service connection 
for hepatitis B and hypertension.  There is no evidence of 
either condition having been diagnosed or treated in 
service.  Moreover, there is no current diagnosis of 
hepatitis B or any other hepatitis shown in the post-service 
medical records.  The only reference of hepatitis is given 
by the veteran's own history.  In this regard, lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Regarding hypertension, this is not shown to have been 
manifested until many years after service in 2001.  There is 
no competent medical evidence linking the veteran's 
hypertension to active service or any incident therein.  

Although the veteran has alleged that his hypertension is 
the result of his service and that he also has hepatitis B 
related to service, the Board notes that the veteran is 
competent to report that on which he has personal knowledge, 
i.e., what comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is a lay 
person, and as a layperson, he does not have the expertise 
to opine regarding medical diagnosis or etiology.  He cannot 
state, with medical certainty, that he has hepatitis B or 
hypertension that is related to service.  In the absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made 
by him are no more than unsubstantiated conjecture and are 
of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  In other words, the veteran may not self-diagnose a 
disease or disability.  Moreover, lay histories are not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LaShore 
v. Brown, 8 Vet App 406 (1995).

As the competent medical evidence reflects that the current 
hypertension is not related to service, and that there is no 
competent medical evidence of hepatitis B either in service 
or currently, the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension 
and hepatitis B, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for hepatitis B is denied.  

Service connection for hypertension is denied.


REMAND

The duty to assist letters provided by the RO in November 
2002 and December 2002 failed to provide the requisite 
notice mandated by Pelegrini, supra, regarding new and 
material evidence for his spinal meningitis claim.  
Specifically, the RO's June 2001 denial of reopening the 
veteran's new and material claim for spinal meningitis is 
noted to have predated changes in the criteria governing new 
and material evidence, applicable to claims filed on or 
after August 29, 2001.  These duty to assist letters 
specifically cited the criteria for new and material 
evidence applicable to claims filed on or after August 29, 
2001 and failed to address the earlier and more favorable 
criteria applicable in this case.  These letters were 
further erroneous as they refer to the claim to be reopened 
to be for migraine headaches rather than for meningitis, and 
also gave the date of final decision as the June 25, 2001 
notification date of the rating decision currently on 
appeal.  An earlier letter dated in February 2001 is noted 
to have given the correct criteria for new and material 
evidence, but did not provide the requisite duty to assist 
language and also was confusing in that it indicated the 
claim to be reopened was headaches/spinal meningitis and 
advised the veteran to provide evidence relating his present 
headaches to service.  Again, the headaches claim has never 
been shown to have been subject to a prior final 
adjudication and this letter failed to properly address his 
meningitis claim.  It is necessary for the veteran to be 
provided a duty to assist letter which addresses the more 
favorable criteria for new and material evidence that was in 
effect prior to August 29, 2001.  VA must not only advise 
him of what constitutes new and material evidence under the 
provisions of 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001), but must also inform the veteran of the 
bases upon which his prior claims were denied under the 
holding in Kent v. Nicholson, 20 Vet. App. 1, 2006.

Regarding the claim for service connection for headaches, 
the Board notes that this has not been the subject of a 
prior final denial, contrary to the RO's above mentioned 
correspondences that suggest otherwise.  This is an issue 
that is completely separate from the meningitis issue.  
However, the Board finds that further development is 
necessary prior to further adjudication of this particular 
issue.  

The service medical records do reflect that the veteran was 
hospitalized in September 1954 after being awakened by 
severe fronto-parietal headaches followed by several 
episodes of nausea and vomiting.  After objective testing 
that included a spinal tap, he was felt later on to have 
possibly had a migraine episode and unilateral headaches.  
Thereafter, his post-service records reflect ongoing 
problems with headaches from 1992 through 2002, with 
differential diagnoses and various testing done for the 
headache problems.  To date, there has not been an 
examination to ascertain the etiology of his current 
headache disorder, with an opinion as to whether his post-
service headaches could have begun in service with the one 
treated in 1954.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Further, in the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish 
an initial disability rating or effective date.  Such notice 
must be provided regarding the headaches claim and should 
the new and material claim be reopened, VA must provide the 
veteran with such notice.  Dingess, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) for the new and 
material issue explains the information 
or evidence needed to establish new and 
material evidence to reopen a previously 
denied claim under the criteria 
effective prior to August 29, 2001.  The 
veteran should also be provided the 
bases for the last denial of his claim 
for service connection for spinal 
meningitis pursuant to the decision 
reached in Kent, supra.  Should the new 
and material claim be reopened, and for 
the service connection claim, the 
veteran should be supplied with a notice 
that explains the information or 
evidence needed to establish entitlement 
to an initial disability rating and an 
effective date, as outlined by the Court 
in Dingess, supra.  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant. 

2.  The AMC should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of his claimed migraine 
headaches.  The claims folder must be 
made available to the examiner(s) prior 
to the examination and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic headache disorder and if so what 
is the nature of this disorder?  If so, 
is it as likely as not that the current 
headache disorder began in service?  The 
examiner should also address whether the 
headache disorder may be due to factors 
that are congenital or developmental in 
nature.  For any identified disorder 
causing headaches determined to be 
congenital or developmental in nature, 
that may have preexisted service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that (1) such disorder was aggravated 
(worsened), as the result of some 
incident of active service, or (2) 
whether any such disorder is due to the 
natural progression of a disease.  If 
the appellant's service aggravated or 
contributed to or accelerated any 
pathologic process of a preexisting 
headache condition, the examiner must 
state to what extent, given in terms of 
a percentage, did it so contribute as 
compared to the natural progress of the 
disability itself?  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  After completion of the above, the 
RO should readjudicate the veteran's 
claims.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. 
§ 7105 (West 2002), which sets forth the 
applicable legal criteria pertinent to 
this appeal, to include 38 C.F.R. § 
3.156 (effective prior to August 29, 
2001), and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The purposes of 
this remand are to ensure due process.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of 
the above.

The appellant and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


